DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, according to the applicant’s specification and drawings, a cluster is a plurality of inner openings (#6), therefore it is unclear how a plurality of inner openings (a cluster) can each be only one single inner opening. Appropriate correction is required.
   
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erbguth 2,747,333.

Regarding claim 1, Erbguth discloses a display system (Fig 2) for supporting a plurality of elongate utensils,
said display system (Fig 2) comprising:
a base (Fig 2, #4) defining a flat base surface (Fig 2, #4) and a longitudinal axis normal to the base surface (Fig 2, #4);
an outer shell (Fig 2, #1) comprising an outer body (Fig 2, #1) coupled to said base (Fig 2, #4) and extending longitudinally therefrom, said outer body (Fig 2, #1) defining a plurality of outer openings (Figs 1 & 2, #2) extending therethrough and each sized to slidably receive therethrough an elongate utensil; and
an inner shell (Fig 2, #5)  comprising an inner body (Fig 2, #5) coupled to said base (Fig 2, #4), said
inner body (Fig 2, #4) spaced apart from and at least partially contained within said outer shell (Fig 1, #1),
said inner body (Fig 2, #5) defining a plurality of inner openings (Fig 2, #6) each aligned with a corresponding one of the outer openings (Figs 1 & 2, #2) along a respective insertion axis of a plurality of insertion axes and sized to slidably receive the elongate utensil, wherein

the longitudinal axis.

Regarding claims 2 and 15, Erbguth discloses the system wherein one of said base (Fig 2, #4) and said outer shell (Fig 2, #1) comprises an arm (Figs 1 & 2, #11, #14, #12, #13 & #10) extending longitudinally towards the other of said base (Fig 2, #4) and said outer shell (Fig 2, #1), said inner body (Fig 2, #5) defining a first channel (Fig 2, #16, hole) sized to slidably receive said arm (Figs 1 & 2, #11, #14, #12, #13 & #10) to facilitate slidably coupling said inner shell (Fig 2, #5) to said one of said base (Fig 2, #4) and said outer shell (Fig 2, #1).

Regarding claims 3 and 16, Erbguth discloses the system wherein said base (Fig 2, #4) comprises said arm (Figs 1 & 2, #11, #14, #12, #13, & #10) (as shown in Fig 2), and said outer body (Fig 2, #1) defines a second channel (hole that receives #11) sized to slidably receive said arm (Figs 1 & 2, #11, #14, #12, #13 & #10) to facilitate slidably coupling said outer shell (Fig 2, #1) to said base (Fig 2, #4).

Regarding claims 8 and 19, Erbguth discloses the system wherein said inner body (Fig 2, #5) comprises an inner surface and an outer surface, said base (Fig 2, #4) comprising a longitudinally extending ridge (Fig 2, #12 & #13) sized to engage one of said inner surface and said outer surface to inhibit lateral movement of said inner shell (Fig 2, #5) relative to said base (Fig 2, #4).



Regarding claim 10, Erbguth discloses the system wherein said inner body (Fig 2, #5) is shaped geometrically similar to said outer body (Fig 2, #1).

Regarding claim 11, Erbguth discloses the system wherein at least one of said outer shell (Fig 2, #1) and said inner shell (Fig 2, #5) are shaped as a semi-ellipsoid.

Regarding claim 12, as best understood, Erbguth discloses the system wherein said inner shell (Fig 2, #5) defines a plurality of opening clusters (Figs 2 & 3, a row of inner openings #6), each cluster (Figs 2 & 3, #6) of the plurality of opening clusters defines one of the inner openings (Figs 2 & 3, #6) of the plurality of inner openings (Figs 2 & 3, #6).

Regarding claim 13, Erbguth discloses a display system (Fig 2) for supporting a plurality of elongate utensils,
said display system (Fig 2) comprising:
a base (Fig 2, #4) defining a flat base surface (Fig 2, #4) and a longitudinal axis
normal to the base surface (Fig 2, #4);
an outer shell (Fig 2, #1) comprising an outer body (Fig 2, #1) coupled to said base (Fig 2, #4) and extending longitudinally therefrom, said outer body (Fig 2, #1) defining a first outer opening (annotated Fig 2 below) extending therethrough and sized to slidably 
said inner body (Fig 2, #5) spaced apart from and at least partially contained within said
outer shell (Fig 2, #1), said inner body (Fig 2, #5) defining a first inner opening (annotated Fig 2 below) aligned with the first outer opening (annotated Fig 2 below) along the first insertion axis (as shown in Fig 2) and sized to slidably receive the first elongate utensil, said inner shell (Fig 2, #5) further comprising a second inner
opening (annotated Fig 2 below) aligned with the second outer opening (annotated Fig 2 below) along the second insertion axis and sized to slidably receive the second elongate utensil, wherein the first insertion axis is oriented at a first angle relative to the longitudinal axis and the second insertion axis is oriented at a second, different angle relative to the longitudinal axis.


    PNG
    media_image1.png
    849
    1480
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    732
    1439
    media_image2.png
    Greyscale





coupling, to a base (Fig 2, #4a), an inner shell (Fig 2, #5) including an inner body (Fig 2, #5) defining a first inner opening (annotated Fig 2 above) sized to slidably receive a first elongate utensil (not illustrated, a first pen, pencil, or flower (col 1, lines 19-20)) of the plurality of elongate utensils (col 1, lines 19-20) therethrough along a first insertion axis, the inner body (Fig 2, #5) further defining a second inner opening (annotated Fig 2 above) sized to slidably receive a second elongate utensil (not illustrated, a second pen, pencil, or flower (col 1, lines 19-20)) of the plurality of elongate utensils (col 2, lines 19-20) therethrough along a second insertion axis, the base (Fig 2, #4) defining a flat base surface (Fig 2, #4) and a longitudinal axis normal to the base surface (Fig 2, #4); and coupling, to the base (Fig 2, #4), an outer shell (Fig 2, #1) including an outer body (Fig 2, #1), the outer body (Fig 2, #1) defining a first outer opening (annotated Fig 2 above) extending through the outer body (Fig 1, #1) and sized to
slidably receive the first elongate utensil (not illustrated, first pen, pencil, or flower (col 1, lines 19-20))  therethrough along the first insertion axis (annotated Fig 2 above),
the outer body (Fig 1, #1) further defining a second outer opening (annotated Fig 2 above) sized to slidably receive the second elongate utensil (not illustrated, second pen, pencil, or flower (col 1, lines 19-20)) therethrough along the second insertion axis (annotated Fig 2 above), wherein the inner shell (Fig 2, #5) is spaced apart from and at least partially contained within the outer shell (Fig 2, #1),
the outer shell (Fig 2, #1) oriented on the base (Fig 2, #4) such that the first inner opening (annotated Fig 2 above) is aligned with the



Regarding claim 1, in a second interpretation, Erbguth discloses a display system (Fig 2) for supporting a plurality of elongate utensils,
said display system (Fig 2) comprising:

a base (Fig 2, #10, #13 & #17) defining a flat base surface (the bottom plane of #10 that attaches to #4) and a longitudinal axis normal to the base surface (the bottom plane of #10 that attaches to #4);

an outer shell (Fig 2, #1) comprising an outer body (Fig 2, #1) coupled to said base (Fig 2, #10, #13, & #17) and extending longitudinally therefrom, said outer body (Fig 2, #1) defining a plurality of outer openings (Fig 2, #2) extending therethrough and each sized to slidably receive therethrough an elongate utensil; and


said inner body (Fig 2, #5) defining a plurality of inner openings (Fig 2, #6) each aligned with a corresponding one of the outer openings (Fig 2, #2) along a respective insertion axis of a plurality of insertion axes and sized to slidably receive the elongate utensil, wherein the plurality of insertion axes are oriented at a plurality of different angles relative to the longitudinal axis.

Regarding claim 2, according to the second interpretation, Erbguth discloses the system wherein one of said base (Fig 2, #10, #13 & #17) and said outer shell (Fig 2, #1) comprises an arm (Fig 2, #11 & #15) extending longitudinally towards the other of said base (Fig 2, #10, #13, & #17) and said outer shell (Fig 2, #1), said inner body (Fig 2, #5) defining a first channel (Fig 2, #16, hole) sized to slidably receive said arm (Fig 2, #11 & #15) to facilitate slidably coupling said inner shell (Fig 2, #5) to said one of said base (Fig 2, #10, #13, & #17) and said outer shell (Fig 2, #1).

Regarding claim 5, according to the second interpretation, Erbguth further comprising a setting platform (Fig 2, #4, bowl) for positioning on a support surface, said setting platform (Fig 2, #4, bowl) defining a recess (unnumbered, cavity of bowl #4) sized to receive said base (Fig 2, #10, #13 & #17), wherein said outer shell )Fig 2, #1) comprises said arm  (Fig 2, #11 & #15), and said arm (Fig 2, #11 & #15)


Regarding claim 6, according to the second interpretation, Erbguth discloses the system further comprising a setting platform (Fig 2, #4, bowl) for positioning on a support surface, said setting platform (Fig 2, #4, bowl) defining a recess (unnumbered cavity of bowl #4 as shown in Fig 2) sized to receive said base (Fig 2, #10, #13, & #17) such that said outer shell (Fig 2, #1) extends longitudinally above the recess (as shown in Fig 2).

Regarding claim 7, according to the second interpretation, Erbguth discloses the system wherein said base (Fig 2, #10, #13, & #17) comprises an exterior sidewall extending longitudinally and defining a perimeter of said base (Fig 2, #10, #13 & #17), wherein said setting platform (Fig 2, #4, bowl) comprises an interior sidewall (inside surface of bowl #4) that defines said recess (unnumbered cavity of bowl #4 as shown in Fig 2) and is shaped complementary to said exterior sidewall (the central portion of the inside surface of the bowl #4 is flat similar to at least a bottom portion of the exterior wall of #10 of the base)(shaped complementary is a very broad limitation and does not require “the same shape”).

Regarding claim 18, according to the second interpretation, Erbguth discloses the system further comprising a setting platform (Fig 2, #4, bowl) for positioning on a support surface, said setting platform (Fig 2, #4, bowl) defining a recess (unnumbered .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erbguth 2,747,333 in view of Banschick 5,244,700.

Regarding claims 4 and 17, Erbguth has been discussed above but does not explicitly teach the system wherein said arm defines an arm channel sized to slidably 

Banschick discloses a display system (Fig 8, #29) comprising an arm (Figs 8 & 9, #31) that defines an arm channel (#31W, col 5, lines 42-46) sized to slidably receive a third elongate utensil (the instance of wand #10 inside well 31W) of a plurality of elongate utensils along a third insertion axis. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an arm channel (Banschick, #31W, col 5, lines 42-46) within the arm (Erbguth, Fig 2, #11) of Erbguth as taught by Banschick in order to increase the number of items able to be stored in the display of Erbguth and keep the centermost item (item stored within arm Erbguth #11) upright (Banschick, col 5, lines 42-46). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erbguth 2,747,333.

Regarding claim 14, Erbguth has been discussed above but does not explicitly teach the display system wherein the first angle is between 80 degrees and 30 degrees and the second angle is between 40 degrees and 0 degrees.
However, Erbguth teaches using the system to hold a variety of objects (col 1, lines 1-4). Accordingly, it would have been obvious to one having ordinary skill in the art .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631